Case 18-61316-grs   Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14   Desc Main
                              Document      Page 1 of 31


                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF KENTUCKY
                             LONDON DIVISION

IN RE:
                                                           CASE NO: 18-61316
KBC ENTERPRISE LLC
(a/k/a KBC DISTRIBUTING and
 a/k/a D.R. JONES DISTRIBUTING)                                   CHAPTER 11

         DEBTOR IN POSSESSION


                DEBTOR’S PLAN OF REORGANIZATION UNDER
            CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE




                                             Respectfully submitted,

                                             DELCOTTO LAW GROUP PLLC

                                             /s/ Laura Day DelCotto
                                             Laura Day DelCotto, Esq.
                                             KY Bar No. 81763
                                             200 North Upper Street
                                             Lexington, KY 40507
                                             Telephone: (859) 231-5800
                                             Facsimile: (859) 281-1179
                                             ldelcotto@dlgfirm.com
                                             COUNSEL FOR DEBTOR AND
                                             DEBTOR IN POSSESSION

                                             Dated: April 18, 2019
Case 18-61316-grs         Doc 139        Filed 04/18/19 Entered 04/18/19 13:48:14                          Desc Main
                                        Document      Page 2 of 31


                   DEBTOR’S PLAN OF REORGANIZATION UNDER
               CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE
                                          TABLE OF CONTENTS
SectionTitle                                                                                          Page

I.              DEFINITIONS, RULES OF CONSTRUCTION, AND
                COMPUTATION OF TIME....................................................................................1
                     1.1   Defined Terms ............................................................................. 1-7
                     1.2   Rules of Construction ......................................................................7
                     1.3   Computation of Time .......................................................................7

II.             GENERAL OVERVIEW OF THE PLAN .......................................................... 7-8

III.            TREATMENT OF UNCLASSIFIED CLAIMS ......................................................8
                     3.1 United States Trustee Fees ...............................................................8
                     3.2 Ordinary Course Administrative Claims .........................................8
                     3.3 Other Allowed Administrative Claims ............................................8
                     3.4 Bar Date for Administrative Claims ............................................ 8-9
                     3.5 Priority Tax Claims ..........................................................................9
                     3.6 Other Allowed Priority Non-Tax Claims.........................................9
                     3.7 Post-Confirmation Professional Claims ..........................................9

IV.             CLASSIFICATION OF CLAIMS AND INTERESTS .........................................10
                     4.1  Class 1: Allowed Secured Claim of BizCap .................................10
                     4.2  Class 2: Allowed Secured Claims of Ally ....................................10
                     4.3  Class 3: Allowed Secured Claims of Huntington Bank .......... 10-11
                     4.4  Class 4: Allowed Secured Claim of KHIC ...................................11
                     4.5  Class 5: Allowed Secured Claim of On Deck ...............................11
                     4.6  Class 6: Allowed Secured Claim of Action ..................................11
                     4.7  Class 7: Allowed Secured Claim of IRS .......................................11
                     4.8  Class 8: Allowed Claim of Farnam ...............................................12
                     4.9  Class 9: Allowed Other Secured Claims ........................................12
                     4.10 Class 10: Allowed General Unsecured Claims ..............................12
                     4.11 Class 11: Equity Security Interests in the Debtor ..........................12

V.              TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS ..........................12
                     5.1 Class 1: Allowed Secured Claim of BizCap ........................... 12-13
                     5.2 Class 2: Allowed Secured Claims of Ally ....................................13
                     5.3 Class 3: Allowed Secured Claims of Huntington Bank ................13
                     5.4 Class 4: Allowed Secured Claim of KHIC ............................. 13-14
                     5.5 Class 5: Allowed Secured Claim of On Deck ..............................14
                     5.6 Class 6: Allowed Secured Claim of Action ..................................14
                     5.7 Class 7: Allowed Secured Claim of IRS ................................. 14-15
                     5.8 Class 8: Allowed Claim of Farnam ...............................................15
                     5.9 Class 9: Allowed Other Secured Claims ........................................15
Case 18-61316-grs      Doc 139         Filed 04/18/19 Entered 04/18/19 13:48:14                              Desc Main
                                      Document      Page 3 of 31


                      5.10      Class 10: Allowed General Unsecured Claims ..............................15
                      5.11      Class 11: Equity Membership Interests in the Debtor ...................15
                      5.12      Valuation of Secured Claims .........................................................15

VI.         MEANS OF IMPLEMENTATION OF PLAN .....................................................15
                6.1   General Description of Means of Implementation.........................16
                6.2   Vesting of the Debtor’s Assets ......................................................16
                6.3   Funding the Plan ............................................................................16
                6.4   Quarterly Reports. ..........................................................................16
                6.5   Continued Engagement of Professionals ................................. 16-17
                6.6   Ordinary Course Operations ..........................................................17
                6.7   Parties Responsible for Implementation of the Plan ......................17
                6.8   Vesting and Prosecution of Claims and Causes of Action ............17
                6.9   Notice of Default/Cure Period .......................................................17
                6.10 Retiree Benefit Plans......................................................................17

VII.        EXECUTORY CONTRACTS AND UNEXPIRED LEASES .............................17
                 7.1 Assumption, Assignment and/or Rejection.............................. 17-18
                 7.2 Bar Date for Rejection Damages Claims .......................................18
                 7.3 Allowed Cure Claims on Assumed Unexpired Leases
                     and/or Executory Contracts............................................................18
                 7.4 Repossession Deadline for Rejected Personalty ............................18

VIII.       VOTING AND REQUEST FOR PLAN CONFIRMATION ................................19
                 8.1  Voting Procedure ...........................................................................19
                 8.2  Classes Entitled to Vote on the Plan ..............................................19
                 8.3  General Provisions for Voting .......................................................19
                 8.4  Requirement of Acceptance by One Class of Claims ....................19
                 8.5  Confirmation by Cramdown Pursuant to 11 U.S.C. § 1129(b) ......19
                 8.6  Conditions Precedent to Confirmation .................................... 19-20
                 8.7  Conditions Precedent to Effective Date .........................................20

IX.         DISTRIBUTIONS .................................................................................................20
                 9.1   Distributions on Claims Allowed as of Effective Date ..................20
                 9.2   Method of Distributions .................................................................20
                 9.3   Timing of Distributions..................................................................20
                 9.4   Delivery of Distributions ...............................................................20
                 9.5   Unclaimed Distributions ................................................................20
                 9.6   De Minimis Distribution Cutoff ............................................... 20-21
                 9.7   Compliance with Tax Requirements ..............................................21
                 9.8   Allocations of Distributions between
                       Principal and Interest .....................................................................21
                 9.9   No Interest on Claims ....................................................................21

X.          PROCEDURES FOR RESOLUTION OF DISPUTED CLAIMS
            AND CLAIM ESTIMATES ..................................................................................21
Case 18-61316-grs      Doc 139        Filed 04/18/19 Entered 04/18/19 13:48:14                             Desc Main
                                     Document      Page 4 of 31


                     10.1      Procedure for Contingent and Unliquidated Claims ......................21
                     10.2      Objections to Claims ................................................................ 21-22
                     10.3      Estimation of Claims......................................................................22
                     10.4      No Distributions Pending Allowance ............................................22
                     10.5      Authority to Compromise and Settle Disputed Claims
                               without Court Approval .................................................................22

XI.         EFFECT OF PLAN CONFIRMATION, RELEASES, AND
            INJUNCTIONS/STAYS ........................................................................................22
                 11.1 Discharge of Claims ................................................................. 22-23
                 11.2 Subordination Rights .....................................................................23
                 11.3 Injunctions ....................................................................................23
                 11.4 Terms of Injunctions and Stays ..................................................23
                 11.5 Injunction and Stay as to Officers and Insiders.................. 23-24
                 11.6 Indemnities for Members, Directors and Officers .........................24
                 11.7 Post-Confirmation Liabilities of the
                       Reorganized Debtor .......................................................................24
                 11.8 Copies of Confirmation Order Sufficient Evidence of
                       Waivers, Releases ..........................................................................24
                 11.9 Binding Effect ................................................................................24

XII.        MISCELLANEOUS PLAN PROVISIONS .........................................................24
                 12.1 Effectuating Documents.................................................................24
                 12.2 Exemption from Certain Transfer Taxes .......................................24
                 12.3 Closing of the Case .................................................................. 24-25
                 12.4 Further Authorizations ...................................................................25
                 12.5 Modification or Withdrawal of Plan ..............................................25
                 12.6 Consummation of the Plan .............................................................25
                 12.7 Severability of Plan Provisions ......................................................25
                 12.8 No Admissions or Waivers ............................................................25
                 12.9 Notices/Service ........................................................................ 25-26

XIII.       RETENTION OF JURISDICTION ................................................................. 26-27
Case 18-61316-grs        Doc 139     Filed 04/18/19 Entered 04/18/19 13:48:14           Desc Main
                                    Document      Page 5 of 31


                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                   LONDON DIVISION

IN RE:
                                                                     CASE NO: 18-61316
KBC ENTERPRISE LLC
(a/k/a KBC DISTRIBUTING and
 a/k/a D.R. JONES DISTRIBUTING)                                              CHAPTER 11

         DEBTOR IN POSSESSION


                  DEBTOR’S PLAN OF REORGANIZATION UNDER
              CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE


        Comes KBC Enterprise LLC (“Debtor”), as debtor and debtor in possession in the above-
captioned bankruptcy case, and pursuant to 11 U.S.C. §§ 1121, 1123, and 1129, and Fed. R. Bankr.
P. 3016, hereby proposes the following Plan of Reorganization (the “Plan”) for the resolution of
the Claims against and Equity Security Interests in the Debtor.

                                            ARTICLE I

    DEFINITIONS, RULES OF CONSTRUCTION, AND COMPUTATION OF TIME

       1.1     Defined Terms. All capitalized terms used herein and not otherwise defined have
the meanings given to them in the Definitions set forth in this Section, or if not defined in this
Section, then as defined in the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq., unless
the context clearly requires otherwise:

                 1.1.1. “Administrative Claim” shall mean a Claim for costs and expenses of
         administration allowed under 11 U.S.C. §§ 503(b), including: (a) the actual and necessary
         costs and expenses incurred after the Petition Date of preserving the Estate and operating
         the businesses of the Debtor (such as wages, salaries, commissions for services and
         payments for inventories, leased equipment and premises), including Claims under any
         Orders (for any adequate protection rights granted which proved to be inadequate); (b)
         compensation for legal, financial advisory, accounting and other services and
         reimbursement of expenses awarded or allowed under 11 U.S.C. §§ 328, 330(a), or 331;
         (c) Claims for reclamation allowed in accordance with 11 U.S.C. § 546(c)(2); (d) any
         Claims pursuant to 11 U.S.C. § 503(b)(9) for the value of goods received by the Debtor in
         the twenty (20) days immediately prior to the Petition Date and sold to the Debtor in the
         ordinary course of business; and (e) all fees and charges assessed against the Estate under
         Chapter 123 of Title 28, United States Code, 28 U.S.C. §§ 1911-1930.
                                                  1
Case 18-61316-grs     Doc 139      Filed 04/18/19 Entered 04/18/19 13:48:14              Desc Main
                                  Document      Page 6 of 31




              1.1.2. “Allowed Administrative Claim” shall mean an Administrative Claim for
      which the Bankruptcy Court has entered a Final Order allowing such Claim as an
      Administrative Claim, provided that a request for payment of an Administrative Claim is
      filed with the Bankruptcy Court prior to thirty (30) days after the Confirmation Date of the
      Plan unless otherwise provided in the Plan.

               1.1.3. “Allowed Claim” shall mean: (a) a Claim allowed by a Final Order; or (b)
      a Claim as to which a timely and proper proof of claim or application for payment has been
      filed, and as to which proof of claim or application for payment no objection has been made
      within the time allowed for the making of objections. Interest accrued after the Petition
      Date of the Bankruptcy Case shall not be part of any Allowed Claim against the Debtor,
      except as required under the Plan or permitted by law.

              1.1.4. “Assets” shall mean, with respect to the Debtor, all of the right, title, and
      interest in and to property of whatsoever type or nature, owned by the Debtor as of the
      Effective Date, as well as the proceeds, products, rents and profits from all of the foregoing.
      Assets include, but are not limited to, property as defined in 11 U.S.C. § 541 (each
      identified item of property being herein sometimes referred to as an “Asset”).

             1.1.5. “Avoidance Actions” shall mean any Claims or Causes of Action arising
      under or authorized by 11 U.S.C. §§ 510, 542, 543, 544, 545, 546, 547, 548, 549, 550, 551
      or 553, including applicable state law claims, that belong to the Debtor, the Debtor in
      Possession, or its Estate.

             1.1.6. “Bankruptcy Case” shall mean, as to the Debtor, its case filed in this Court
      under Chapter 11 of the Bankruptcy Code, Case No. 18-61316.

             1.1.7. “Bankruptcy Code” or “Code” shall mean the United States Bankruptcy
      Code, 11 U.S.C. §§ 101, et seq., as in effect from time to time.

             1.1.8. “Bankruptcy Court” or “Court” shall mean the United States Bankruptcy
      Court for the Eastern District of Kentucky.

             1.1.9. “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy
      Procedure and Local Rules applicable to cases pending before the Bankruptcy Court
      (“Local Rules”), as the same may from time to time be in effect and applicable to
      proceedings under the Plan.

              1.1.10. “Bar Date” shall mean the final date for filing proofs of claim as ordered
      by the Bankruptcy Court if any or, if none, pursuant to KYEB LBR 3003-1, a proof of
      claim shall be deemed timely if filed prior to the date first set for the hearing on approval
      of the Disclosure Statement.

                                                2
Case 18-61316-grs     Doc 139     Filed 04/18/19 Entered 04/18/19 13:48:14             Desc Main
                                 Document      Page 7 of 31



             1.1.11. “Business Day” shall mean a day other than a Saturday, Sunday, or “legal
      holiday” as defined by Fed R. Bankr. P. 9006(a).

              1.1.12. “Cash” means legal tender of the United States of America and equivalents
      thereof.

              1.1.13. “Causes of Action” shall mean, without limitation, any and all actions
      (including Avoidance Actions), liabilities, obligations, rights, suits, damages, judgments,
      Claims, and demands whatsoever of the Debtor, the Debtor in Possession, or its Estate,
      whether known or unknown, existing or hereafter arising, in law, equity, or otherwise,
      based in whole or in part upon any act or omission or other event occurring prior to the
      Petition Date or during the course of the Bankruptcy Case, including through the Effective
      Date.

              1.1.14. “Claim” shall mean “claim” as defined in 11 U.S.C. § 101(5), if such claim
      against the Debtor was in existence on or as of the Petition Date. The term Claim, when
      preceded by a reference to a Class of Claims, shall mean a Claim of that Class.

             1.1.15. “Confirmation” shall mean confirmation of the Plan pursuant to 11 U.S.C.
      § 1129, which shall occur upon entry of the Confirmation Order.

              1.1.16. “Confirmation Date” shall mean the date on which the Bankruptcy Court
      enters the Confirmation Order.

             1.1.17. “Confirmation Hearing” shall mean the Bankruptcy Court’s hearing on
      confirmation of the Plan, as such hearing may be continued from time to time.

              1.1.18. “Confirmation Order” shall mean the order of the Bankruptcy Court
      confirming the Plan with such modifications as may be agreed to or approved prior to the
      Effective Date by the Debtor.

             1.1.19. “Creditor” shall mean the owner or holder of a Claim.

             1.1.20. “Cure Claim” shall mean a Claim based upon the Debtor’s defaults
      pursuant to an Executory Contract or Unexpired Lease at the time such Contract or Lease
      is assumed under 11 U.S.C. § 365.

              1.1.21. “Debt” shall mean the amount of indebtedness owed to any Creditor as of
      the Petition Date, contingent or otherwise, limited to principal and interest at the non-
      default contract rate, and, in the case of any Secured Creditor whose Claim is wholly
      Allowed, interest calculated postpetition at the lower of: (a) the non-default contract rate,
      or (b) such rate as is provided in the Plan. “Debt” also includes any obligation under a
      lease or executory contract. “Debt” does not include late fees, penalties, costs, attorney

                                               3
Case 18-61316-grs    Doc 139     Filed 04/18/19 Entered 04/18/19 13:48:14           Desc Main
                                Document      Page 8 of 31


      fees, or other similar items except as may be included in an Allowed Claim as determined
      by agreement or by the Court.

             1.1.22. “Debtor” and “Debtor in Possession” shall mean KBC Enterprise LLC.

              1.1.23. “Deficiency Claim” shall mean the Unsecured portion of a Secured Claim
      as determined by 11 U.S.C. § 506(a).

             1.1.24. “Dippin’ Dots Franchise Agreement” shall mean the franchise agreement
      by and between the Debtor and Dippin’ Dots, L.L.C.

              1.1.25. “Disallowed Claim” shall mean a Claim, or any portion thereof, that has
      been: (a) disallowed by a Final Order; (b) withdrawn by a Creditor; (c) scheduled as
      contingent, disputed, or unliquidated, and as to which no Proof of Claim has been timely
      filed with the Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order
      of the Bankruptcy Court; or (d) not otherwise deemed timely filed under applicable law or
      the provisions of a confirmed Plan.

              1.1.26. “Disclosure Statement” shall mean the Disclosure Statement proposed by
      the Debtor and filed in the Bankruptcy Case, as it may be further amended, modified, or
      supplemented from time to time as provided therein, including all exhibits and schedules
      thereto.

             1.1.27. “Disclosure Statement Conditional Approval Order” shall mean the
      Order of the Bankruptcy Court which conditionally approved the Disclosure Statement,
      and scheduled the final hearing for approval along with the Plan Confirmation hearing.

             1.1.28. “Disputed Claims” shall mean:

                    a.      A Claim that is listed on the Debtor’s schedules as either disputed,
             contingent, or unliquidated;

                     b.     A Claim that is listed on the Debtor’s Schedules as other than
             disputed, contingent, or unliquidated, but the nature or amount of the Claim as
             asserted by the holder varies from the nature or amount of such Claim as is listed
             on the Schedules;

                    c.      A Claim that is not listed on the Debtor’s Schedules;

                     d.     A Claim as to which the Debtor, or any other party in interest, has
             filed an objection by the Claims Objection Bar Date and such objection has not
             been withdrawn or denied by a Final Order; or

                    e.      A Tort Claim.

                                              4
Case 18-61316-grs     Doc 139      Filed 04/18/19 Entered 04/18/19 13:48:14              Desc Main
                                  Document      Page 9 of 31



              1.1.29. “Distribution” shall mean the transfer of funds or other property of the
      Debtor’s Estate as payment towards a Creditor’s Claim pursuant to the terms set forth
      herein.

             1.1.30. “Effective Date” shall mean fifteen business (15) days from the date the
      Confirmation Order becomes a Final Order.

              1.1.31. “Equity Membership Interests” shall mean such interests as are included
      in the definition of “equity security” in 11 U.S.C. § 101(16), and in this case, shall mean
      the membership interests as they existed on the Petition Date.

             1.1.32. “Equity Security Holder” shall have the definition set forth in 11 U.S.C.
      § 101(17).

            1.1.33. “Estate” shall mean, as to the Debtor, the estate created in the Debtor’s
      Bankruptcy Case pursuant to 11 U.S.C. § 541.

               1.1.34. “Executory Contract” shall mean a contract to which the Debtor is a party
      that is subject to assumption, assumption and assignment, or rejection under 11 U.S.C. §
      365.

              1.1.35. “Exit Loan” shall mean the up to $350,000 loan with equity option Dean
      Holland shall make to the Reorganized Debtor to close within 10 business days of the
      Confirmation Date, under such documents as the parties agree. The Exit Loan shall be
      secured by a junior lien on all assets of the Reorganized Debtor, subordinate to the
      prepetition existing liens.

              1.1.36. “Final Order” shall mean an order or judgment of a court of competent
      jurisdiction which: (a) shall not have been reversed, stayed, modified, or amended, and the
      time to appeal from, or to seek review or rehearing of, shall have expired, and as to which
      no appeal or petition for review, rehearing, or certiorari is pending, or (b) if appealed from,
      shall have been affirmed and no further hearing, appeal, or petition for certiorari may be
      taken or granted.

             1.1.37. “Impaired” shall mean, with respect to a Class or a Claim, that such Class
      or Claim is impaired within the meaning of 11 U.S.C. § 1124.

              1.1.38. “Person” shall mean any individual, corporation, limited liability company,
      or partnership, general partnership, limited partnership, association, joint stock company,
      joint venture, estate, trust, unincorporated organization, governmental unit or any political
      subdivision thereof, or any other entity.



                                                5
Case 18-61316-grs     Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14            Desc Main
                                Document     Page 10 of 31


              1.1.39. “Petition Date” shall mean October 22, 2018 being the date of the filing of
      the voluntary petition for relief by the Debtor under Chapter 11 of the Bankruptcy Code.

              1.1.40. “Plan” shall mean this Plan proposed by the Debtor and filed in the
      Bankruptcy Case, as it may be further amended, modified, or supplemented from time to
      time as provided therein.

             1.1.41. “Priority Claim” shall mean a Claim entitled to priority pursuant to 11
      U.S.C. § 507(a) other than an Administrative Claim.

             1.1.42. “Priority Tax Claim” shall mean a Claim entitled to priority pursuant to
      11 U.S.C. § 507(a)(8).

             1.1.43. “Professional Claims” shall mean the allowances made by the Court to the
      Professionals, each of which allowance shall be an Administrative Claim.

             1.1.44. “Professionals” shall mean all professional Persons properly retained by
      the Debtor and approved by the Court under the Bankruptcy Code who performed
      professional services for or on behalf of the Debtor from the Petition Date through and
      including the Confirmation Date.

              1.1.45. “Pro rata” shall mean ratable payment, without preference proportionate to
      all other Allowed Claims in the particular Class or other specified group of Claims.

             1.1.46. “Reorganized Debtor” shall mean the Debtor on and/or after the
      Confirmation Date.

              1.1.47. “Schedules” shall mean those schedules and statements of financial affairs
      filed by the Debtor under 11 U.S.C. § 521 and Fed. R. Bankr. P. 1007, as may be amended
      from time to time.

              1.1.48. “Secured Claim” shall mean: (a) a Claim secured by a Lien on property
      of the Debtor, which Lien is valid, superior, perfected, and enforceable under applicable
      law and is not subject to avoidance under the Bankruptcy Code or other applicable non-
      bankruptcy law, and which is duly established in the Debtor’s Bankruptcy Case, but only
      to the extent that such Claim does not exceed the value of the Debtor’s Assets which the
      Bankruptcy Court finds are valid collateral for such Claim (except, if the class of which
      such Claim is a part makes the election provided for in 11 U.S.C. § 1111(b)(2), the entire
      amount of the Claim shall be a Secured Claim); and (b) a Claim allowed under the Plan as
      a Secured Claim.

             1.1.49. “Secured Creditor” shall mean the owner or holder of a Secured Claim.



                                               6
Case 18-61316-grs       Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14              Desc Main
                                  Document     Page 11 of 31


             1.1.50. “Slush Puppie License Agreement” shall mean license agreement by and
       between the Debtor and Slush Puppie Frozen Drink Division of The Icee Company.

               1.1.51. “Tax Claims” shall mean Claims of any Person for the payment of taxes:
       (a) accorded priority pursuant to 11 U.S.C. §§ 507(a)(2) and (8); or (b) those secured by
       valid Liens on Assets of the Debtor as of the Confirmation Date.

                1.1.52. “Tax Creditor” shall mean the holder of a Tax Claim.

             1.1.53. “Tort Claims” shall mean any claim that has not been settled,
       compromised or otherwise resolved that arises out of allegations of personal injury,
       wrongful death, property damage, products liability, or similar legal theories of recovery.

               1.1.54. “Unexpired Lease” shall mean a lease to which the Debtor is a party that
       is subject to assumption, assumption and assignment, or rejection under 11 U.S.C. § 365.

              1.1.55. “Unsecured Claims” shall mean all Claims held by Creditors of the
       Debtor, including Deficiency Claims and Claims arising out of the rejection of Executory
       Contracts and/or Unexpired Leases, other than Secured Claims, Administrative Claims,
       Cure Claims, Priority Claims, Priority Tax Claims, and Insider Loan Claims.

                1.1.56. “Unsecured Creditor” shall mean the owner or holder of an Unsecured
       Claim.

        1.2    Rules of Construction. The rules of construction used in 11 U.S.C. § 102 shall
apply to the construction of this Plan.

        1.3     Computation of Time. In computing any period of time prescribed or allowed by
the Plan, the provisions of Fed. R. Bankr. P. 9006(a) shall apply.

                                           ARTICLE II

                           GENERAL OVERVIEW OF THE PLAN

        The Plan contemplates the continued business operations of the Debtor as the “Reorganized
Debtor” following confirmation. The Plan provides for the repayment of Allowed Claims, in
varying amounts based on security and priority, over a 5 year plan term, except for long-term
secured indebtedness which will be repaid in full under its existing terms with an adjusted maturity.
In conjunction with emerging from chapter 11 as the Reorganized Debtor, Debtor has a
commitment for the Exit Loan, which is secured by a lien junior to existing liens, and with an
option to convert same to a 19% equity interest after the initial 12 months of the Loan, at the
Lenders discretion. The Exit Loan will assure adequate funds for both operations and for needed
liquidity to support the Reorganized Debtor in making repayments to creditors as called for within
the Plan. Debtor believes that this provides a reasonable and conservative approach to its

                                                 7
Case 18-61316-grs       Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14             Desc Main
                                  Document     Page 12 of 31


emergence from Chapter 11, while providing some fresh capital to alleviate ongoing risk of
feasibility in making the projected Plan repayments over the Plan Term.

     THIS GENERAL SUMMARY IS QUALIFIED IN ITS ENTIRETY BY REFERENCE
TO THE SPECIFIC PROVISIONS OF THE PLAN AS SET FORTH HEREIN WHICH
GOVERN.

                                          ARTICLE III

                        TREATMENT OF UNCLASSIFIED CLAIMS

       3.1     United States Trustee Fees. All fees payable to the United States Trustee pursuant
to 28 U.S.C. § 1930 shall be paid on or before the Effective Date of the Plan and in the ordinary
course when due. Following Confirmation, the Reorganized Debtor’s obligation to pay United
States Trustee fees shall continue until the Bankruptcy Case is converted, dismissed, or closed,
whichever occurs first, and said fees will be paid by the Reorganized Debtor in the ordinary course
as they are incurred, with all fees to be paid before the Bankruptcy Case may be closed. The
Reorganized Debtor shall also timely file and serve all reports required by the U.S. Trustee.

        3.2    Ordinary Course Administrative Claims. Allowed Administrative Claims
arising from obligations incurred by the Debtor in the ordinary course of its business prior to the
Confirmation Date, including Administrative Trade Claims, shall be paid and performed by the
Reorganized Debtor in the ordinary course of business in accordance with the terms of any
agreements governing, instruments evidencing, or other documents relating to such transactions.
The Debtor believes that all or most of the “ordinary course” postpetition Administrative Claims
are current and is unaware of any significant past due unpaid balances accruing postpetition. Each
such Allowed Claim shall be paid in full as agreed by the parties, or upon Confirmation or Claim
Allowance, whichever occurs later, unless otherwise agreed.

         3.3    Other Allowed Administrative Claims.              All other holders of Allowed
Administrative Claims, including Professional Claims and 11 U.S.C. § 503(b)(9) Allowed Claims,
if any, shall be paid in full within 30 days following the Effective Date or as agreed by any such
Allowed Creditor. Professionals shall retain any escrow funds in their possession to pay against
their Allowed Claims. At present, the Debtor does not anticipate that there will be any other
Allowed Administrative Claims, beyond those Allowed Administrative Claims for Professional
fees and expenses, and that after allowance and application of escrow funds, that they will be paid
in full following Confirmation as set forth in the Plan projections, over time.

       3.4     Bar Date for Administrative Claims.

                 3.4.1 Holders of Administrative Claims in Section 3.2.                 Holders of
Administrative Claims in Section 3.2 (Ordinary Course Administrative Claims) are not required
to file or serve any request for payment, and will be paid in the ordinary course as due or pursuant


                                                 8
Case 18-61316-grs      Doc 139     Filed 04/18/19 Entered 04/18/19 13:48:14            Desc Main
                                  Document     Page 13 of 31


to agreement with the Reorganized Debtor. Reorganized Debtor shall file any objection to same
within 30 days following Confirmation, if any.

                3.4.2 All Other Entities Seeking Payment of an Administrative Claim. All
other entities seeking payment of an Administrative Claim, including Professionals, shall file
their respective requests for allowance and payment thereof by no later than the date that is
thirty (30) days after the entry of the Confirmation Order or such other date as may be fixed
by an order of the Bankruptcy Court. A proof of claim, without more, does not constitute a
request for allowance of an Administrative Claim. Holders of Administrative Claims that
do not file and serve a request for allowance and payment by the bar date set forth in this
Section will be forever barred from asserting such Claims; provided, however, that
Administrative Claimants who have previously had their Claims Allowed by Court Order
do not need to file any further Application or request for Allowance unless the amount they
are seeking has increased subsequent to entry of said Order. The Court shall retain
jurisdiction to determine the amount and allowance of any such Claim if there is any dispute
between the Reorganized Debtor and any Claimant.

       3.5     Priority Tax Claims. Pursuant to 11 U.S.C. § 1129(a)(9)(C), unless otherwise
agreed by the holder of a Priority Tax Claim and the Reorganized Debtor, each Tax Creditor shall
be paid in deferred cash payments over the 5 years from the order for relief in accordance with 11
U.S.C. Section 1129 in full satisfaction of its Allowed Priority Tax Claim. No payments will be
made on account of any penalty arising with respect to or in connection with an Allowed Priority
Tax Claim unless expressly agreed or ordered by this Court. A chart describing each of the Priority
Tax Claims against the Debtor as of the Petition Date is attached to the Disclosure Statement as
Exhibit C.

        3.6     Other Allowed Priority Non-Tax Claims. As soon as practicable after the later
of the Effective Date and the date the Claim becomes an Allowed Claim, each holder of an Allowed
Priority Non-Tax Claim against a Reorganized Debtor will receive in full satisfaction, settlement,
release, and discharge of and in exchange for such Allowed Priority Non-Tax Claim a Distribution
from the applicable Reorganized Debtor: (i) in Cash equal to the unpaid portion of such Allowed
Priority Non-Tax Claim against the Debtor, or (ii) in such amounts and on such other terms as may
be agreed between the holder of the Allowed Priority Non-Tax Claim and the Debtor, or (iii) in
accordance with the terms of the particular agreement under which such Priority Non-Tax Claim
arose. To the extent that any Creditor’s total Allowed Priority Non-Tax Claim exceeds the amount
entitled to Priority treatment under 11 U.S.C. § 507, the remaining amount of such Claim shall be
treated as a Class 10 Allowed Unsecured Claim. Debtor takes the position that there are no such
allowed claims; however, several former employees have made allegations that they hold some
type of claim, which Debtor listed in Schedule E as disputed priority claims.

       3.7     Post-Confirmation Professional Claims. Post-Confirmation Professional Claims
will not require Bankruptcy Court approval and will be paid post-Confirmation in the ordinary
course from the Reorganized Debtor’s business operations and funds on hand.


                                                9
Case 18-61316-grs       Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14              Desc Main
                                  Document     Page 14 of 31



                                          ARTICLE IV

                    CLASSIFICATION OF CLAIMS AND INTERESTS

       The following classes are hereby designated under this Plan:

        4.1    Class 1: Allowed Secured Claim of BizCapital BIDCO I, L.L.C. Class 1
consists of the Allowed Secured Claim of BizCapital BIDCO I, L.L.C. (“BizCap”) in the total
approximate amount of $1,404,772 as of the Petition Date, plus interest from the Petition Date
through the Confirmation Date at the rate set forth in the loan documents underlying the Class 1
Claim, plus other applicable costs of collection as provided in its loan documents, less all payments
received by BizCap on or before the Confirmation Date. The exact Allowed Amount will be
determined by Agreed Order or Order of the Court. The Class 1 Claim is comprised of
indebtedness in the original principal amount of $1,292,000 that was incurred by the Debtor on or
about September 2, 2016 which amount was subsequently increased to $1,642,000 by an
amendment executed in 2018. The Class 1 Claim is secured by a first lien UCC-1 filing on “all
assets” of the Debtor and by a mortgage lien against the real property/raw land owned by the
Debtor and more commonly known as Hawk Creek Road, London, Kentucky 40743 MB
1127/P213. The Class 1 Claim is further secured by a mortgage on the Carpenters’ home at 160
Hauselman Road, London, MB 1127/P194, who are guarantors on the indebtedness. The Class 1
Claim is treated as fully secured. The Claim is backed by an SBA guarantee, SBA Loan
#86955150-04. The Class 1 Claim against the Debtor will be hereinafter referred to as the “Class
1 Claim.”

       4.2      Class 2: Allowed Secured Claims of Ally Financial. Class 2 consists of the
Allowed Secured Claims of Ally Financial (“Ally”) consisting of the secured portions of the total
approximate amount of $75,000 of collective total indebtedness as of the Petition Date, less all
payments received by the Class 2 Claimant on or before the Confirmation Date. The Class 2 Claims
are Impaired. The exact Allowed Secured Amounts will be determined by Agreed Order or Order
of the Court. The Class 2 Claims are collectively comprised of the secured portion of the
indebtedness reflected in the following three vehicle loans: (i) indebtedness in the original
principal amount of approximately $37,875.34 that was incurred by the Debtor on September 30,
2015, (ii) indebtedness in the original principal amount of approximately $41,224.34 that was
incurred by the Debtor on June 30, 2015, and (iii) indebtedness in the original principal amount of
approximately $38,659.74 that was incurred by the Debtor on April 21, 2015. The Class 2 Claims
are secured, respectively, by the following vehicles: (i) 2015 Chevrolet Express VIN
1GB3G3CG7F124934, (ii) 2015 Chevrolet Express VIN 1GB3G3CG9F1208257 and (iii) 2015
Chevrolet Express VIN 1GB3G3CG0F1128880. The Class 2 Claims against the Debtor will be
hereinafter referred to as the “Class 2 Claims.” The remainder of the Ally indebtedness which
exceeds the Secured Claims Amounts is a Class 10 Unsecured Claim.

        4.3     Class 3: Allowed Secured Claims of The Huntington National Bank. Class 3
consists of the Allowed Secured Claims of The Huntington National Bank (“HNB”) in the total

                                                 10
Case 18-61316-grs       Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14              Desc Main
                                  Document     Page 15 of 31


approximate amount of $28,000 as of the Petition Date, plus interest and any other applicable costs
of collection as provided in its loan documents, less all payments received by the Class 3 Claimant
on or before the Confirmation Date. The Class 3 Claims are Impaired. The exact Allowed Secured
Amounts will be determined by Agreed Order or Order of the Court. The Class 3 Claims are
collectively comprised of the following two vehicle loans: (i) indebtedness in the original principal
amount of approximately $55,125.37 that was incurred by the Debtor on or about July 26, 2014,
and (ii) indebtedness in the original principal amount of approximately $23,885.56 that was
incurred by the Debtor on or about April 15, 2014. The Class 3 Claims are secured, respectively,
by the following vehicles: (i) 2014 Ford F-150 VIN and (ii) 2013 Ford Transit Connect VIN 64767.
The Class 3 Claims against the Debtor will be hereinafter referred to as the “Class 3 Claims.”

        4.4     Class 4: Allowed Secured Claim of Kentucky Highlands Investment
Corporation. Class 4 shall consist of the Allowed Secured Claim of Kentucky Highlands
Investment Corporation (“KHIC”) in the total amount of $1.00. The Class 4 Claim is Impaired.
KHIC has a recorded UCC-1 on “all assets” of the Debtor, but there is no value to associate with
the lien as it is inferior to other creditors. The remaining KHIC Claim in the amount of
approximately $91,700 is a Class 10 Unsecured Claim. The Class 4 Claim against the Debtor will
be hereinafter referred to as the “Class 4 Claim.”

        4.5   Class 5: Allowed Secured Claim of On Deck Capital, Inc. Class 5 consists of
the Allowed Secured Claim of On Deck Capital, Inc. (“On Deck”) in the total approximate amount
of $1.00. The Class 5 Claim is Impaired. On Deck has a recorded UCC-1 on “all assets” of the
Debtor, but there is no value to associate with the lien as it is inferior to other creditors. The
remaining On Deck Claim in the amount of approximately $126,000 is a Class 10 Unsecured
Claim. The Class 5 Claim against the Debtor will be hereinafter referred to as the “Class 5 Claim.”

        4.6     Class 6: Allowed Secured Claim of Action Capital Corporation. Class 6
consists of the Allowed Secured Claim of Action Capital Corporation (“Action”) in the total
current amount of approximately $80,000, which consists of the remaining balance due on the
Prepetition Claim, along with the postpetition factoring balance due, and includes all payments
received by Action through the Confirmation Date. The exact Allowed Amount will be determined
by Agreed Order or Order of the Court. The Class 6 Claim is secured by a UCC-1 filing on all
factored accounts of the Debtor including proceeds. The Class 6 Claim is also secured by the
reserve account held by Action. The Class 6 Claim against the Debtor will be hereinafter referred
to as the “Class 6 Claim.”

        4.7     Class 7: Allowed Secured Tax Claim of the Internal Revenue Service. Class 7
consists of the Allowed Secured Tax Claim of the Internal Revenue Service (“IRS”) for various
taxes owed for tax years 2016, 2017 and 2018 in the total Allowed Amount of $236,204.32 as of
the Petition Date, less adequate protection payments received through June 2019 of $7,000, for an
Allowed Secured Claim at the Confirmation Date of $229,204.32. The Class 7 Claim is Impaired.
The Class 7 Claim is secured by a recorded tax lien on all of the Debtor’s assets, 2nd in priority to
the preexisting BizCap Lien, and as agreed to be subordinated on accounts receivable under the


                                                 11
Case 18-61316-grs             Doc 139       Filed 04/18/19 Entered 04/18/19 13:48:14       Desc Main
                                           Document     Page 16 of 31


Cash Collateral Orders and IRS subordination agreements. The Class 7 Claim against the Debtor
will be hereinafter referred to as the “Class 7 Claim.”

        4.8     Class 8: Allowed Claim of Farnam Street Financial, Inc. Class 8 consists of
the Allowed Claim of Farnam Street Financial, Inc. (“Farnam”) in the total approximate amount
of $392,236.43 as of the Petition Date less all payments received by Farnam by the Effective Date.
The Class 8 Claim is Impaired. The Class 8 Claim arises from a judgment related to the lease of
specific equipment, which Farnam asserts that it owns and which is still in Debtor’s possession,
consisting of freezers and other listed equipment, machinery and parts as described in the lease
(collectively the “Farnam Equipment”). The value of the Farnam Equipment is unknown but is
needed in Debtor’s operations. The Class 8 Claim against the Debtor will be hereinafter referred
to as the “Class 8 Claim.”

       4.9    Class 9: Allowed Other Secured Claims. Class 9 shall consist of all other
Secured Claims, if any, excluding the Class 1-7 Secured Claims. The Class 9 Claims are Impaired.
There are no known claims in this Class

        4.10 Class 10: Allowed General Unsecured Claims. Class 10 shall consist of the
Allowed Unsecured Claims against the Debtor other than unclassified Claims, Cure Claims,
Priority Tax Claims, Priority Non-Tax Claims, Secured Claims and Equity Interests.

       4.11 Class 11: Equity Membership Interests in the Debtor. Class 11 consists of
those Persons holding the prepetition equity membership Interests in the Debtor, being Carlos
“Doc” Carpenter 50% interest and Karen Carpenter 50% interest. The Class 11 Claims are
Impaired.

                                                     ARTICLE V

                    TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS

        On the respective dates set forth herein, or as soon as practicable following the date a
classified Claim becomes an Allowed Claim,1 whichever is later, the Reorganized Debtor shall
make the following payments, undertake the considerations hereinafter set forth, and be obligated
with respect to such Claims, as follows:

       5.1     Class 1: Allowed Secured Claim of BizCap. The Allowed Amount of the Class
1 Claim will be paid pursuant to the following terms:

               5.1.1 Retention of Liens. BizCap will retain its lien on all of the Debtor’s assets
and its mortgages securing the Allowed Amount of the Class 1 Claim until paid in full as set forth
herein.

                    5.1.2    Payment of Class 1 Claim. In full and complete satisfaction of the

1
    The Reorganized Debtor reserves all rights to object to all claims of any Class.
                                                            12
Case 18-61316-grs       Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14              Desc Main
                                  Document     Page 17 of 31


Allowed Class 1 Claim, the holder of the Allowed Class 1 Claim shall resume receipt of its regular
prepetition monthly loan payments of $16,653 per month from the Reorganized Debtor over the
current term of the loan, at the same interest rate currently contained in the loan documents (prime
rate plus 0.85%), with a balloon or refinancing of the remaining balance due at the current maturity
date of the Class 1 loan, which is September, 2026. The existing loan documents between BizCap
and the Debtor may be (but are not required to be) modified and amended to reflect these new
terms, and the Reorganized Debtor is authorized to enter into same following confirmation without
further order of the Court. The Reorganized Debtor may prepay the Class 1 Claimant at any
time without penalty.

       5.2    Class 2: Allowed Secured Claims of Ally. The Allowed Secured Amount of the
Class 2 Claims will be paid pursuant to the following terms:

                5.2.1 Retention of Liens. Ally will retain its liens on the respective vehicles that
secure the Allowed Secured Amounts of the Class 2 Claims until paid in full on the Secured Claims
as set forth herein.

              5.2.2 Payment of Class 2 Claims. In full and complete satisfaction of the
Allowed Secured Amounts of the Class 2 Claims, Ally will be paid $1,050 per month collectively
($350 per month per vehicle) until paid in full on the Allowed Secured Amounts for each vehicle.
The Reorganized Debtor may prepay the Class 2 Claims and any one of them at any time
without penalty.

             5.2.3 Remainder of Class 2 Claimant’s Indebtedness.                    The remaining
Deficiency Claim of the Class 2 Claimant is an Allowed Class 10 Claim.

       5.3     Class 3: Allowed Secured Claims of HNB. The Allowed Amount of the Class 3
Claims will be paid pursuant to the following terms:

                5.3.1 Retention of Liens. HNB will retain its liens on the respective vehicles
that secure the Allowed Secured Amounts of the Class 3 Claims until paid in full as set forth herein.

                5.3.2 Payment of Class 3 Claims. In full and complete satisfaction of the
Allowed Amount of the Class 3 Claims, HNB will be paid $580 per month (collectively) up to the
full value of the Allowed Secured Claim amounts for each vehicle. The Reorganized Debtor may
prepay the Class 3 Claims and any of them at any time without penalty.

              5.3.3 Remainder of Class 3 Claimant’s Indebtedness. The remaining
Deficiency Claim of the Class 3 Claimant is an Allowed Class 10 Claim, as is Claimant’s
indebtedness as reflected in its POC No. 16 and 17.

      5.4      Class 4: Allowed Secured Claim of KHIC. The Allowed Amount of the Class 4
Claim will be paid pursuant to the following terms:


                                                 13
Case 18-61316-grs      Doc 139     Filed 04/18/19 Entered 04/18/19 13:48:14            Desc Main
                                  Document     Page 18 of 31


                 5.4.1 Avoidance of Lien. KHIC’s recorded lien will be released by Claimant by
the filing of a UCC-3 statement, and said lien shall not survive confirmation. If Claimant does not
file a termination statement, the Reorganized Debtor is authorized to do so.

               5.4.2 Payment of Class 4 Claim. In full and complete satisfaction of the
Allowed Amount of the Class 4 Claim, the Allowed Amount of $1.00 will be paid by Debtor on
the Effective Date.

             5.4.3 Remainder of Class 4 Claimant’s Indebtedness.                  The remaining
Deficiency Claim of the Class 4 Claimant is an Allowed Class 10 Claim.

        5.5 Class 5: Allowed Secured Claim of On Deck. The Allowed Amount of the Class
5 Claim will be paid pursuant to the following terms:

                5.5.1 Avoidance of Lien. On Deck’s recorded lien will be released by Claimant
by the filing of a UCC-3 statement, and said lien shall not survive confirmation. If Claimant does
not file a termination statement, the Reorganized Debtor is authorized to do so.

               5.5.2 Payment of Class 5 Claim. In full and complete satisfaction of the
Allowed Amount of the Class 5 Claim, the Allowed Amount of $1.00 will be paid by Debtor on
the Effective Date.

             5.5.3 Remainder of Class 5 Claimant’s Indebtedness.                  The remaining
Deficiency Claim of the Class 5 Claimant is an Allowed Class 10 Claim.

      5.6      Class 6: Allowed Secured Claim of Action: The Allowed Amount of the Class 6
Claim will be paid in full pursuant to the following terms:

                 5.6.1 Retention of Lien. Action will retain its lien on the Debtor’s factored
accounts and proceeds thereof which secure the Allowed Amount of the Class 6 Claim until paid
in full as set forth herein.

               5.6.2 Payment of the Class 6 Claim. In full and complete satisfaction of the
Allowed Amount of the Class 6 Claim, at the conclusion of the factoring arrangement between the
Reorganized Debtor and the Class 6 Claimant, the Claimant will apply its reserve balance to the
Allowed Amount of the Claim, apply all the proceeds from the factored accounts, and thereafter,
Action will receive monthly payments on the Allowed Claim over the Plan Term until paid in full.

      5.7      Class 7: Allowed Secured Claim of IRS: The Allowed Amount of the Class 7
Claim will be paid in full pursuant to the following terms:

               5.7.1 Retention of Lien. IRS will retain its lien on the Debtor’s property until
paid in full, subject to any ongoing subordination agreements entered into either prior to or
following Plan Confirmation.

                                                14
Case 18-61316-grs       Doc 139     Filed 04/18/19 Entered 04/18/19 13:48:14                Desc Main
                                   Document     Page 19 of 31



                5.7.2 Payment of the Class 7 Claim. In full and complete satisfaction of the
Allowed Amount of the Class 7 Claim, IRS shall receive 52 equal monthly payments, at 6.00%
interest, in the amount of $5,016.54 per month for the 52 months following Plan Confirmation
until paid in full.

        5.8     Class 8: Allowed Claim of Farnam: The Allowed Amount of the Class 8 Claim
will be paid in full pursuant to the following terms:

              5.8.1 Payment of the Class 8 Claim. In full and complete satisfaction of the
Allowed Amount of the Class 8 Claim, Farnam shall receive a lump sum payment of $30,000
within 30 days following the Confirmation Date in exchange for transfer of ownership of the
Farnam Equipment to the Reorganized Debtor at the time said payment is received. The remainder
of the Allowed Amount will be treated as a Deficiency Claim under the Class 10 Allowed General
Unsecured Claims, and Farnam agrees to and shall vote the Class 10 Claim in favor of the Plan.

        5.9     Class 9: Other Secured Claims. In satisfaction of the Allowed Secured Claim of
any Class 9 Claimant, if any, the Debtor shall either: (i) surrender the collateral to the Claimant
to allow it to liquidate said collateral at its discretion; or (ii) pay the amount of such Allowed
Secured Claim to the Class 9 Creditor over time during the life of the Plan.

        5.10 Class 10: Allowed General Unsecured Claims. In full satisfaction of the Allowed
General Unsecured Claims, each holder of an Allowed Claim in Class 10 shall receive pro rata
distributions equal to its proportionate share of the entire class, paid quarterly, over the 5 year Plan
Term at $1,500 per quarter for 20 quarters/5 years, without interest. The Reorganized Debtor will
issue the quarterly distribution checks each quarter on the first of the months of January, April,
July and October, with the first payments being made on October 1, 2019.

       5.11 Class 11: Equity Membership Interests in the Debtor. Carlos “Doc” Carpenter
and Karen Carpenter will continue to hold their interests in the Reorganized Debtor; provided,
however, that the Exit Loan contains an option to convert the loan balance at the end of year one
to a 19% equity interest, at the discretion of the Exit Lender. There will be no dividends, no
member distributions, or any other payments to or on account of the Equity Membership Interests
(except for the normal salary (guaranteed payment) to Doc Carpenter in the ordinary course) unless
and until all other Allowed Claims have been paid in full over the Plan Term.

        5.12 Valuation of Secured Claims. Under 11 U.S.C. § 506, if any dispute over
valuation occurs with any Secured Creditor, the Debtor reserves the right to request that the Court
determine the value of the Creditor’s interest in the collateral which secures the Creditor’s Claim.

                                            ARTICLE VI

                         MEANS OF IMPLEMENTATION OF PLAN


                                                  15
Case 18-61316-grs       Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14             Desc Main
                                  Document     Page 20 of 31




        6.1     General Description of Means of Implementation. The Debtor will continue to
operate post-Confirmation as the Reorganized Debtor in the ordinary course of business, receiving
ongoing income from its operations and using all income to pay its customary operating expenses,
necessary capital expenditures, and Plan payments.
        The Debtor has the commitment from an exit lender, Dean Holland, to make an exit loan
to the Reorganized Debtor at a closing to be held within 10 business days following confirmation.
The Exit Loan is for the total sum of up to $350,000, to be secured by a junior lien on all assets,
subordinate to the prepetition existing liens. The Exit Loan is repayable monthly at “interest only”
for the first 12 months of the Plan Term, as set forth in the Plan Payments Chart attached hereto
as Exhibit A. The Exit Loan contains an option to convert the balance of the indebtedness to an
equity interest at the Lender’s sole discretion at the 12 months following the closing of the Exit
Loan. The Reorganized Debtor will use the Exit Loan funds obtained as described in the Plan
Payments Chart.

       6.2     Vesting of the Debtor’s Assets. At the Confirmation Date, all Assets of the Debtor
and the Estate, including all Avoidance Actions and Causes of Action will revest in and remain
with the Reorganized Debtor, free and clear of all liens, claims, interests, and encumbrances,
except for those liens provided for in the Plan. If the Reorganized Debtor liquidates any of its
Assets which remain subject to a lien post-Confirmation, then it will seek the consent of any
Creditor holding a lien upon the particular Asset. If the Secured Creditors and the Reorganized
Debtor cannot agree to the terms for a private, ordinary-course sale, then the Reorganized Debtor
may seek authority for any such sale from this Court. The Reorganized Debtor and its Assets will
remain subject to the jurisdiction of this Court until the Bankruptcy Case is closed or dismissed.

        6.3      Funding the Plan. The Reorganized Debtor will fund the Plan payments to
Creditors in the ordinary course and according to the Plan treatment terms from post-Confirmation
net profits, as well as from the Exit Loan. Under the Plan, Confirmation of the Plan shall be deemed
approval of the Exit Loan in accordance with such written documentation as is necessary and
standard, subject to ongoing Court oversight only in the event the Exit Loan terms change at or
prior to Closing following Confirmation. As of the Effective Date, and as long as the Reorganized
Debtor continues operation, the Reorganized Debtor shall have the right to collect and use all of
its revenues for operations in accordance with the Plan repayment terms. The Reorganized Debtor
is authorized to execute such Exit Loan documents as are standard and necessary without any
further order of this Court.

        6.4   Quarterly Reports. The Reorganized Debtor will file United States Trustee
quarterly reports until such time as its Bankruptcy Case is closed, converted, or dismissed,
whichever occurs first.

       6.5    Continued Engagement of Professionals. The Reorganized Debtor shall continue
the engagement of DelCotto Law Group PLLC, Wilson CPA, PLLC and such other professionals
as may be necessary for the purposes of rendering services in connection with implementing the

                                                16
Case 18-61316-grs       Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14             Desc Main
                                  Document     Page 21 of 31


Plan, resolving Claims, and performing routine post-Confirmation Chapter 11 administration, such
as final reporting and moving to have the Bankruptcy Case closed upon substantial completion of
the Plan. Post-Confirmation, any professional services will not require Court approval.

        6.6     Ordinary Course Operations. The Debtor will continue to operate following
Confirmation in the ordinary course as the Reorganized Debtor, subject to the continuing
jurisdiction and supervision of this Court until its case is closed.

       6.7     Parties Responsible for Implementation of the Plan. Upon Confirmation, the
Plan provides that Carlos “Doc” Carpenter, acting as Manager of the Reorganized Debtor, will
continue to manage the Debtor’s operations, subject to the terms of the Plan. Mr. Carpenter will
have the authority to take all actions desirable in his business judgment to continue the operations
of the Reorganized Debtor, including implementation of the Plan and administration of the
Debtor’s Estate. For these duties, Mr. Carpenter will continue to receive his normal compensation
of $78,000 as “guaranteed payments”, plus reimbursement of ordinary expenses.

        6.8     Vesting and Prosecution of Claims and Causes of Action. The Debtor’s rights,
duties, and obligations to investigate, prosecute, and collect all of the Debtor’s and the Estate’s
Causes of Action and to pursue Avoidance Actions shall pass to and vest in the Reorganized Debtor
as of the Effective Date. The Reorganized Debtor may, but shall not be required to, prosecute any
Avoidance Action in its sole discretion.

        6.9    Notice of Default/Cure Period. In the event of any alleged default under the Plan,
any affected Creditor must give a written default notice to the Reorganized Debtor with a copy of
said notice emailed to the counsel of record for the Debtor, specifying the nature of the default.
The Reorganized Debtor shall have fifteen (15) days to cure such default from the first date the
Reorganized Debtor receives the default notice. If such default has not been cured within the 15-
day cure period, then the Claimant shall have the right to seek whatever remedies may be available
to the Claimant, without first obtaining Bankruptcy Court approval.

       6.10 Retiree Benefit Plans. There are no qualified retiree benefit plans as established
by 11 U.S.C. § 1114, and no such plans will be continued post-Confirmation.

                                         ARTICLE VII

                         EXECUTORY CONTRACTS AND LEASES

       7.1    Assumption, Assignment and/or Rejection. The following terms shall govern the
Debtor’s assumption, assignment, and/or rejection of its respective Executory Contracts and/or
Unexpired Leases:

              7.1.1 Assumption of Certain Unexpired Leases. The following Unexpired
Leases shall be assumed by the Debtor upon Confirmation: SEE EXHIBIT B to Disclosure
Statement.

                                                17
Case 18-61316-grs        Doc 139     Filed 04/18/19 Entered 04/18/19 13:48:14                Desc Main
                                    Document     Page 22 of 31


              7.1.2 Assumption of Certain Contracts. The following Contracts shall be
assumed by the Debtor upon Confirmation: SEE EXHIBIT B to Disclosure Statement.

                7.1.3 All Other Executory Contracts and/or Unexpired Leases. The Debtor
reserves the right to apply to this Court at any time prior to Confirmation for authority to assume,
assign, or reject any other Executory Contracts and/or Unexpired Leases beyond those referenced
in Sections 7.1.1 and 7.1.2., in whole or in part as provided in 11 U.S.C. §§ 365 and 1123. All
remaining Executory Contracts and Unexpired Leases for which the Debtor has not specifically so
moved on or before the Confirmation Date shall be deemed rejected as of said date (the “Rejection
Date”); provided, however, that any such motions, requests, proceedings, or actions to seek to
assume or reject, or to determine Allowed Cure Claims, pending at the Confirmation Date shall be
continued until determined by Final Order of the Bankruptcy Court or other court of competent
jurisdiction.

         7.2     Bar Date for Rejection Damages Claims. Any proof of claim that any third party
has with respect to the rejection of any Unexpired Lease or Executory Contract must be filed no
later than thirty (30) days after the later of: (i) entry of a Final Order of this Court authorizing such
rejection, or (ii) the Rejection Date. Any such Claim for rejection damages shall be treated as a
Class 10 Allowed General Unsecured Claim.

        7.3     Allowed Cure Claims on Assumed Unexpired Leases and/or Executory
Contracts. If the Debtor applies for and receives the Court’s authorization to assume an
Unexpired Lease or Executory Contract as provided under 11 U.S.C. § 365, other than those
Unexpired Leases and Executory Contract specifically addressed herein, then the contract/lease
parties shall work to agree to any Cure Claim and repayment terms of same, and either party shall
have thirty (30) days following Confirmation to seek allowance of a Cure Claim from the
Bankruptcy Court, provided that the Court has not already entered an order specifying the Cure
Claim terms. If no such allowance of a Cure Claim is sought within that time period, all such
Claims shall be barred. However, if a Cure Claim is timely sought and thereafter Allowed by the
Court, then the Debtor will then consult with the Claimant to negotiate a repayment of the Allowed
Cure Claim over a reasonable period. If the parties are unable to reach agreement on the amount
or repayment terms of a Cure Claim, it will be submitted to the Court for determination. The
Debtor and any Cure Claimant pay either submit agreed orders to the Court as to Cure payments,
or the Cure Claim agreement may be reflected in the Confirmation Order.

         7.4     Repossession Deadline for Rejected Personalty. Unless a different time period
is set forth in any separate order, the lessor of any equipment or other personal property deemed
rejected under an Order of the Court or by virtue of Sections 7.1.1 and 7.1.2 above shall have thirty
(30) days following the Rejection Date (“Repossession Date”) in which to take possession of said
equipment or property. If said equipment or property is not taken by said lessor by the
Repossession Date, then said equipment shall be deemed abandoned by lessor to the Reorganized
Debtor, free and clear of any Liens, Claims, encumbrances, or interests which may be claimed by
a lessor.


                                                   18
Case 18-61316-grs       Doc 139     Filed 04/18/19 Entered 04/18/19 13:48:14               Desc Main
                                   Document     Page 23 of 31



                                          ARTICLE VIII

                  VOTING AND REQUEST FOR PLAN CONFIRMATION

        8.1    Voting Procedure. ACCEPTANCE OR REJECTION OF THE PLAN WILL BE
DETERMINED, PURSUANT TO THE BANKRUPTCY CODE, BASED UPON THE
BALLOTS OF THE CREDITORS HOLDING ALLOWED CLAIMS THAT ACTUALLY VOTE
ON THE PLAN. THEREFORE, IT IS IMPORTANT THAT CLAIMANTS EXERCISE ITS
RIGHT TO VOTE TO ACCEPT OR REJECT THE PLAN. For any class in which no votes are
cast or received, and if there is no other objections to confirmation received from such class,
then such non-voting classes are deemed to have accepted the Plan.

        8.2      Classes Entitled to Vote on the Plan. All Creditors who have an Impaired Claim
are entitled to vote to accept or reject the Plan. Classes 1-10 may vote. Class 11 is equity interests.

        8.3     General Provisions for Voting. Any Creditor holding a Claim that does not vote
will not be counted in the percentage or number requirements for voting. A Claim that has been
objected to is not an Allowed Claim unless and until the Court rules on the objection. The Court
may temporarily set an amount for such an objected Claim for purposes of voting on the Plan. The
allowance or disallowance of any Claim for voting purposes does not necessarily mean that all or
a portion of the Claim or interest will be allowed or disallowed for distribution purposes under the
Plan.

        8.4     Requirement of Acceptance by One Class of Claims. As a condition of
Confirmation, the Bankruptcy Code requires that each class of Claims that is impaired vote to
accept the Plan, subject to the exception of 11 U.S.C. § 1129(b), which requires at least one class
of Claims that is impaired to have voted to accept the Plan. A class of Claims accepts the Plan if:
(i) holders of at least two-thirds in the total dollar amount of Allowed Claims in that class, and (ii)
a majority in number of holders of Claims in that class, vote to accept the Plan. For any class in
which no votes are cast or received, and if there is no other objections to confirmation
received from such class, then such non-voting classes are deemed to have accepted the Plan.

        8.5   Confirmation by Cramdown Pursuant to 11 U.S.C. § 1129(b). The Debtor
shall seek Confirmation of the Plan pursuant to 11 U.S.C. § 1129(b) with respect to any rejecting
Class of Claims. The Debtor also reserves the right to modify the Plan and seek Confirmation
otherwise consistent with the Bankruptcy Code.

        8.6    Conditions Precedent to Confirmation. The following are conditions precedent
to confirmation of this Plan:

              8.6.1    Disclosure Statement. The Court shall have finally approved a
Disclosure Statement with respect to this Plan as containing adequate information within the
meaning of 11 U.S.C. § 1125.

                                                  19
Case 18-61316-grs       Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14              Desc Main
                                  Document     Page 24 of 31



              8.6.2 Form of Confirmation Order. The Confirmation Order shall be in a form
and substance satisfactory to the Debtor.

       8.7    Conditions Precedent to Effective Date. Before the Plan becomes effective, the
Confirmation Order shall have become a Final Order.

                                          ARTICLE IX

                                        DISTRIBUTIONS

        9.1     Distributions on Claims Allowed as of Effective Date. The Reorganized Debtor
shall begin to make Distributions under the Plan, in accordance with the Plan terms, beginning on
or about July 1, 2019, the anticipated first month following the entry of the Confirmation Order
and the closing of the Exit Loan. In the event the Effective Date is later, then the payments shall
begin on the first day of the month subsequent to the month of the Effective Date.

       9.2     Method of Distributions. Any payment of Cash made by the Reorganized Debtor
pursuant to the Plan shall, at the Reorganized Debtor’s option, be made by check drawn on a
domestic bank, wire transfer, or any other means available for payment to be remitted.

        9.3     Timing of Distributions. In the event that any payment, Distribution, or act under
the Plan is required to be made or performed on a date that is not a Business Day, then the making
of such payment or Distribution or the performance of such act may be completed on the next
succeeding Business Day, but shall be deemed to have been completed as of the required date.

        9.4     Delivery of Distributions. Subject to Fed. R. Bankr. P. 9010, all Distributions
under the Plan to holders of Allowed Claims shall be made to the holder of each Allowed Claim
at the address of such holder as listed on the Claimant’s Proof of Claim and if none, the Debtor’s
Schedules as of the Effective Date unless the Reorganized Debtor has been notified in writing of
a change of address, including, without limitation, by the timely filing of a Proof of Claim by such
holder prior to the Effective Date that provides an address for such holder different from the
address reflected on the Schedules. In the event that any Distribution to any such holder is returned
as undeliverable, the Reorganized Debtor shall use reasonable efforts to determine the current
address of such holder, but no Distribution to such holder shall be made unless and until the
Reorganized Debtor has determined the then-current address of such holder, at which time such
Distribution shall be made to such holder.

       9.5     Unclaimed Distributions. All unclaimed payments or Distributions made to any
Creditor under the Plan, including but not limited to, unnegotiated checks or drafts, shall, six (6)
months after the date of any Distribution, revert to the Reorganized Debtor to be redistributed
pursuant to the Plan, and shall be forfeited as to the affected Creditors. Any Creditor whose
payment is forfeited under this provision will thereafter be treated as having a Disallowed Claim.


                                                 20
Case 18-61316-grs       Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14              Desc Main
                                  Document     Page 25 of 31


       9.6     De Minimis Distribution Cutoff. If a Distribution to be made to a Creditor holding
an Allowed Claim would be $50.00 or less in the aggregate, notwithstanding any contrary
provision of this Plan, no such Distribution will be made to such holder unless a request therefore
is made in writing to the Reorganized Debtor.

        9.7    Compliance with Tax Requirements. A Distribution may be withheld until such
time as such holder of the applicable Allowed Claim provides the necessary information to comply
with any withholding requirements of any governmental unit. Any property so withheld will then
be paid to the appropriate authority. If the holder of an Allowed Claim fails to provide the
information necessary to comply with any withholding requirements of any governmental unit
within six (6) months from the date of first notification to the holder of the need for such
information or for the cash necessary to comply with any applicable withholding requirements,
then such holder’s Distribution shall be treated as an unclaimed Distribution in accordance with
this Plan.

       9.8     Allocations of Distributions between Principal and Interest. To the extent that
any Allowed Claim entitled to a Distribution under the Plan is comprised of indebtedness and
accrued but unpaid interest thereon, such Distribution shall be allocated first to the principal
amount of the Claim (as determined for federal income tax purposes) and then, to the extent the
consideration exceeds the principal amount of the Claim, to accrued but unpaid interest, unless
otherwise specifically set forth herein.

        9.9      No Interest on Claims. Except as specifically provided for in the Plan, interest
shall not accrue on Claims, and no holder of a Claim shall be entitled to interest accruing on or
after the Petition Date on any Claim. Interest shall not accrue or be paid on any Disputed Claim
for the period from the Petition Date to the date that such a Disputed Claim becomes and Allowed
Claim, and shall not accrue thereafter, except as otherwise provided in any Order of the Court.
Except as expressly provided herein or in a Final Order of the Court, no prepetition Claim shall be
Allowed to the extent that it is for postpetition interest or other similar charges.

                                           ARTICLE X

                         PROCEDURES FOR RESOLUTION OF
                      DISPUTED CLAIMS AND CLAIM ESTIMATES

        10.1 Procedure for Contingent and Unliquidated Claims. Creditors holding
contingent or unliquidated Claims shall have sixty (60) days from the Confirmation Date to file a
motion or adversary action with the Court to have their Claim Allowed. Upon the allowance of a
contingent or unliquidated Claim, it shall be entitled to Distribution under the Plan consistent with
the treatment of other Claims in the Class in which the contingent or unliquidated Claim is
ultimately Allowed. The contingent or unliquidated Claim of any Creditor who fails to initiate
action pursuant to this provision for the allowance of its Claim as set forth herein shall have its
Claim disallowed and be forever barred from seeking any recovery from the Debtor, the Estate,
and the Assets. The Debtor does not believe that there are any Contingent or Unliquidated Claims.

                                                 21
Case 18-61316-grs       Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14             Desc Main
                                  Document     Page 26 of 31


         10.2 Objections to Claims. Unless otherwise ordered by the Bankruptcy Court, all
objections to Claims, including determinations regarding the secured status of any Claim, shall be
filed on or before ninety (90) days following the Effective Date, or forty-five (45) days following
the filing of any Claim, whichever is later (the “Claims Objection Bar Date”), without prejudice
to the extension of such period upon proper application therefor. The objecting party shall serve
a copy of each such objection upon the holder of the Claim in accordance with Fed. R. Bankr. P.
3007. Any Claim for which a timely objection is not filed shall be deemed Allowed as filed or
scheduled.

        10.3 Estimation of Claims. At any time, the Reorganized Debtor may request that the
Court estimate any contingent or unliquidated Claim to the extent permitted by 11 U.S.C. § 502(c),
regardless of whether the Reorganized Debtor have previously objected to such Claim or whether
the Court has ruled on any such objection, and the Court shall have jurisdiction to estimate any
Claim at any time during litigation concerning any objection to such Claim, including during the
pendency of any appeal relating to any such objection. If the Court estimates any contingent or
unliquidated Claim, that estimated amount shall constitute either the Allowed amount of such
Claim or a maximum limitation on the Claim, as determined by the Court. If the estimated amount
constitutes a maximum limitation on the Claim, the Reorganized Debtor may elect to pursue
supplemental proceedings to object to the ultimate allowance of the Claim. All of the
aforementioned Claims objection, estimation, and resolution procedures are cumulative and not
exclusive of one another. Claims may be estimated and subsequently compromised, settled,
withdrawn, or resolved by any mechanism approved by the Court.

       10.4 No Distributions Pending Allowance. Pending final allowance of any Claims,
funds shall be held by the Reorganized Debtor in reserve for distribution, but no distribution shall
occur until a Claim is finally Allowed.

       10.5 Authority to Compromise and Settle Disputed Claims without Court
Approval. On and after the Effective Date, the Reorganized Debtor shall have the authority to
compromise, settle, otherwise resolve, or withdraw any objections to Disputed Claims without
approval of the Bankruptcy Court.

                                          ARTICLE XI

  EFFECT OF PLAN CONFIRMATION, DISCHARGE, AND INJUNCTIONS/STAYS

        11.1 Discharge of Claims. Except as provided in the Confirmation Order, pursuant to
11 U.S.C. § 1141(d), the rights afforded under the Plan and the treatment of Claims and Equity
Security Interests under the Plan shall be in exchange for and in complete satisfaction, settlement,
discharge and release of all Claims. The Confirmation Order shall discharge the Debtor from all
Claims and other debts that arose before the Confirmation Date and all debts of the kind specified
in 11 U.S.C. §§ 502(g), 502(h), or 502(i), whether or not (i) a Claim based on such debt is allowed
pursuant to 11 U.S.C. § 502, or (ii) the holder of a Claim based on such debt has accepted the Plan.
As of the Confirmation Date, all persons and entities shall be precluded from asserting against the
Debtor and/or the Reorganized Debtor, the Estate, or their successors or property, any other or
                                                22
Case 18-61316-grs      Doc 139     Filed 04/18/19 Entered 04/18/19 13:48:14             Desc Main
                                  Document     Page 27 of 31


further Claims, debts, rights, causes of action, or liabilities based upon any act, omission,
transaction or other activity of any nature incurred prior to the Confirmation Date. In accordance
with the foregoing, the Confirmation Order shall be a judicial determination of discharge of all
such Claims and other debts and liabilities of the Debtor, pursuant to 11 U.S.C. §§ 524 and 1141,
and such discharge shall void any judgment obtained against the Debtor at any time to the extent
that such judgment relates to a discharged Claim. For purposes of clarity, this paragraph shall not
preclude a party from pursuing the enforcement of its treatment being granted under the Plan. The
discharge granted to the Debtor hereunder shall not prohibit any Creditor from pursuing any non-
Debtor guarantor or co-obligor, subject to the provisions contained in Section 11.3, 11.4, and 11.6
herein.

        11.2 Subordination Rights. The classification and manner of satisfying all Claims and
Equity Security Interests and the respective Distributions and treatments hereunder takes into
account and/or conforms to the relative priority and rights of the Claims and Equity Security
Interests in each Class of the Debtor in connection with any contractual, legal, and equitable
subordination rights relating thereto whether arising under general principles of equitable
subordination, 11 U.S.C. § 510(b), or otherwise, and any and all such rights are settled,
compromised, and released pursuant to the Plan. The Confirmation Order shall permanently
enjoin, effective as of the Effective Date, all persons and entities from enforcing or attempting to
enforce any such contractual, legal, and equitable subordination rights satisfied, compromised, and
settled in this manner.

       11.3 Injunctions. Except as otherwise provided in the Confirmation Order, the
entry of the Confirmation Order shall constitute an injunction against all Persons from
taking any actions to commence or continue any action or proceeding that arose before the
Confirmation Date against or affecting the Reorganized Debtor, the Estate, or the Assets,
and against any guarantor or other person who might be obligated on any Claim along with the
Reorganized Debtor, so long as the Reorganized Debtor is in compliance with the Plan
provisions. That is to say, no party in interest may take any steps to collect or otherwise
proceed on its claim against any Person obligated on a Claim, so long as the Reorganized
Debtor is performing and in compliance with the Plan as confirmed. No guarantor is being
released, but no party can pursue any such Person so long as the Reorganized Debtor is in
Plan compliance.

       11.4 Terms of Injunctions and Stays. Except as may be otherwise provided in the
herein or in the final Confirmation Order, the Confirmation Order will permanently enjoin
the commencement or prosecution by any person or entity, whether directly, derivatively or
otherwise, of any Claims, obligations, suits, judgments, damages, demands, debts, rights,
causes of action or liabilities released or modified pursuant to the Plan, except for the
treatment as provided for in the Plan.

       11.5 Injunction and Stay as to Members, Officers and Insiders. On the Effective
Date, every holder of a Tax Claim and any Creditor asserting any type of personal liability
against any Member, Officer or Insider shall be precluded and stayed from asserting against
any such Member, Officer or Insider any Claim that is provided herein for payment in full
                                             23
Case 18-61316-grs       Doc 139     Filed 04/18/19 Entered 04/18/19 13:48:14               Desc Main
                                   Document     Page 28 of 31


by the Reorganized Debtor so long as the Reorganized Debtor is in compliance with the Plan;
provided, however, any such claimant may obtain exemption from this stay: (i) if the Plan
is in default, (ii) if such holder obtains such exemption by the entry of an Order of the Court,
and (iii) if such Allowed Claim is not paid in full pursuant to the terms of this Plan. For
clarity, no such guarantor, insider, member or officer shall be released by the Plan until
Reorganized Debtor has paid the Allowed Claim in full.

        11.6 Indemnities for Members, Directors and Officers. Any state law indemnity
obligations of the Debtor to its members shall continue, unaffected by the Plan, to the extent as
they existed on the Petition Date.

       11.7 Post-Confirmation Liabilities of the Reorganized Debtor. The Reorganized
Debtor will not have any prepetition liabilities except those expressly assumed and/or addressed
under the Plan. The Reorganized Debtor will be responsible for all ongoing business expenses
and payments due and owing or contemplated under the Plan.

        11.8 Copies of Confirmation Order Sufficient Evidence of Waivers, Releases. Upon
Confirmation of this Plan, a true and correct copy of the Confirmation Order shall be legally
sufficient evidence of the terms, provisions, and effects of this Plan for all purposes in any
subsequent judicial proceeding or official record.

        11.9 Binding Effect. The rights and obligations of any Person named or referred to in
this Plan shall be binding upon, and shall inure to the benefit of, such Person and all successors,
heirs, and assigns of such Person.

                                           ARTICLE XII

                           MISCELLANEOUS PLAN PROVISIONS

        12.1 Effectuating Documents. The Reorganized Debtor is hereby authorized to
execute, deliver, file, or record such documents, contracts, releases and other agreements, and take
all such further action as may be necessary, to effectuate and further evidence the terms of this
Plan. The corporate charters of the Reorganized Debtor is hereby amended to include a provision
prohibiting the issuance of additional non-voting equity securities in accordance with 11 U.S.C.
§ 1123(a)(6).

        12.2 Exemption from Certain Transfer Taxes. Pursuant to 11 U.S.C. § 1146(a), the
delivery of any instrument or transfer under, and furtherance of, or in connection with, the Plan,
including but not limited to deeds, bills of sale, assignments, or other instruments of transfer, shall
not be subject to any stamp tax, real estate tax, or similar transfer tax.

        12.3 Closing of the Case. After Confirmation, the Reorganized Debtor may seek to
close its Bankruptcy Case upon substantial consummation of the Plan; provided, however, that any
closure shall be subject to the following conditions authorized by 11 U.S.C. § 349(b): (a) said
closing shall not alter, amend, revoke or supersede the terms of the confirmed Plan; (b) all rights
                                                24
Case 18-61316-grs       Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14              Desc Main
                                  Document     Page 29 of 31


of the Debtor, Creditors, or any other Person treated under the Plan shall remain unaffected by said
closing; (c) the terms of the confirmed Plan shall be binding on all Persons; (d) all orders
previously entered by the Court, unless altered by the Plan, shall remain in full force and effect;
and (e) the Court shall retain all jurisdiction set forth herein.

        12.4 Further Authorizations. The Reorganized Debtor shall be entitled to seek such
orders, judgments, injunctions, and rulings they deem necessary or desirable to carry out the
intentions and purposes, and to give full effect to the provisions, of this Plan.

        12.5 Modification or Withdrawal of Plan. The Debtor reserves the right to modify
this Plan in accordance with 11 U.S.C. § 1127 and Fed. R. Bankr. P. 3019 at any time prior to the
Confirmation Date. Subject thereto, the Debtor may modify this Plan, before or after the
Confirmation Date but prior to substantial consummation of this Plan, without notice or hearing,
or after such notice as the Court deems appropriate, if the modification does not materially and
adversely affect the rights of any parties in interest which have not had notice or opportunity to be
heard with regard thereto. In the event of any modification of this Plan on or before the
Confirmation Date, any votes to accept or reject the Plan shall be deemed to be votes to accept or
reject as modified, unless the Bankruptcy Court finds that the modification materially and
adversely affects the rights of the parties which have cast said votes. Further, the Debtor reserves
the right to revoke or withdraw this Plan any time before entry of the Confirmation Order. If the
Debtor revokes or withdraws the Plan prior to the Confirmation Date, or if Confirmation or the
Effective Date do not occur, this Plan shall be deemed null and void.

        12.6 Consummation of the Plan. Substantial consummation shall occur when the
Reorganized Debtor has made an initial Distribution to holders of Allowed Class 1-11 Claims set
forth in Section 5 above.

        12.7 Severability of Plan Provisions. If the Court determines at the Confirmation
Hearing that any material provision of this Plan is invalid or unenforceable, such provision, subject
to 11 U.S.C. § 1127, shall be severable from this Plan and shall be null and void, and, in such
event, such determination shall in no way limit or affect the enforceability or operative effect of
any or all other portions of the Plan.

        12.8 No Admissions or Waivers. Neither the filing of this Plan or the Disclosure
Statement (as either may be modified or amended) nor the taking of any action by the Debtor with
respect to the Plan or Disclosure Statement is, or shall be deemed, an admission or waiver of any
of the Debtor’s rights or defenses. In the event that Confirmation does not occur, or the Plan does
not become effective, no statement contained herein or in the Disclosure Statement may be used
or relied on in any manner as against the Debtor in any suit, action, proceeding, or controversy
within or outside of the Bankruptcy Case. The Debtor further reserves any and all of its rights
against all Persons in the event the Plan is not confirmed or does not become effective.

       12.9 Notices/Service. Except as otherwise specified, all notices and requests shall be
given by any written means, including but not limited to electronic email, facsimile, first-class

                                                 25
Case 18-61316-grs      Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14             Desc Main
                                 Document     Page 30 of 31


mail, express mail, or similar overnight delivery service, and hand-delivery letters, and any such
notices or requests shall be deemed to have been given when received. Notices shall be delivered
as follows:

       To the Reorganized Debtor:                   With a copy to:
       Attn: Carlos Carpenter                       Laura Day DelCotto, Esq.
       dcarpenter@kbcdistributing.com               DelCotto Law Group PLLC
                                                    200 North Upper Street
                                                    Lexington, KY 40507
                                                    Telephone: (859) 231-5800
                                                    Facsimile: (859) 281-1179
                                                    ldelcotto@dlgfirm.com

                                        ARTICLE XIII

                             RETENTION OF JURISDICTION

       The Bankruptcy Court shall retain jurisdiction over the Bankruptcy Case after
Confirmation of the Plan with respect to the following matters:

        13.1 To hear and determine all controversies relating to or concerning the classification
or allowance of Claims.

       13.2 To determine and fix all Claims arising from the rejection of any Executory
Contracts or Unexpired Leases.

       13.3 To hear any pending motions for rejection, assumption, or assignment of any
Executory Contract or Unexpired Lease, and to fix and determine any amounts alleged due and
owing thereunder in order to cure defaults.

       13.4 To enable the Reorganized Debtor to consummate any and all proceedings they
may bring prior to the closing of the Bankruptcy Case to set aside Liens or encumbrances, to
recover any transfers, Assets, or damages to which the Debtor may be entitled under applicable
provisions of the Bankruptcy Code or other federal, state, or local law.

       13.5    To recover all Assets and properties of the Debtor, wherever located.

       13.6    To permit amendments to the Schedules.

        13.7   To make such orders as are necessary or appropriate to carry out the provisions of
this Plan.

       13.8    To modify this Plan pursuant to the Bankruptcy Code and the Bankruptcy Rules.


                                               26
Case 18-61316-grs       Doc 139    Filed 04/18/19 Entered 04/18/19 13:48:14           Desc Main
                                  Document     Page 31 of 31


        13.9 To hear any matters regarding interpretation, implementation, or consummation of
the Plan and to correct any defect, cure any omission, or reconcile any inconsistency in this Plan
or the Confirmation Order.

       13.10 To decide issues concerning federal tax liability, reporting, and withholding that
may arise in connection with the Confirmation or consummation of this Plan.

       13.11 To enter a final decree closing the Bankruptcy Case.



Dated: April 18, 2019                               Respectfully submitted,

                                                    KBC ENTERPRISE LLC

                                                    By: /s/ Carlos Carpenter
                                                         President and Designated
                                                         Representative, Debtor

Tendered by:

DELCOTTO LAW GROUP PLLC

/s/ Laura Day DelCotto
Laura Day DelCotto, Esq.
KY Bar No. 81763
200 North Upper Street
Lexington, KY 40507
Telephone: (859) 231-5800
Facsimile: (859) 281-1179
ldelcotto@dlgfirm.com
COUNSEL FOR DEBTOR AND
DEBTOR IN POSSESSION




                                               27
